Order entered September 20, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-01087-CV

                           IN RE GREGORY GARDNER, Relator

            Original Proceeding from the Justice of the Peace, Precinct 1, Place 1
                                   Dallas County, Texas
                           Trial Court Cause No. JE-190590311

                                           ORDER
                  Before Justices Whitehill, Partida-Kipness and Pedersen, III

       Based on the Court’s opinion of this date, we DISMISS relator’s September 6, 2019

petition for writ of mandamus for want of jurisdiction.


                                                      /s/   ROBBIE PARTIDA-KIPNESS
                                                            JUSTICE